PER CURIAM.
Bobby J. Stephens, then an air traffic controller with the Federal Aviation Administration (FAA), filed a claim with the FAA, seeking compensation for an alleged high frequency hearing loss. This claim was submitted to the Department of Labor’s Office of Worker’s Compensation Programs (OWCP). The OWCP denied the claim. Following the denial, Stephens brought suit in district court1 against the OWCP, the Department of Labor, and two individual government employees, alleging that certain communications between the FAA and the OWCP while his claim was pending violated his right to due process and 20 C.F.R. § 10.140. Stephens sought a declaratory judgment to that effect and an injunction ordering the OWCP to reconsider his claim without reference to any material placed in his file after the first ex parte communication.
Following a non-jury trial, the district court determined that it lacked jurisdiction to review the Secretary of Labor’s decision denying Stephens’ claim. See 5 U.S.C. § 8128(b) (1982). It did conclude, however, that neither the applicable regulations nor Stephens’ due process rights were violated as a result of the investigation and adjudication of his claim for compensation. Accordingly, the court dismissed Stephens’ complaint and assessed costs against him.
After reviewing the record, we conclude that the district court made no error of law or fact in dismissing Stephens’ action and properly awarded costs. Accordingly, we affirm. See 8th Cir.R. 14.

. The Honorable Elsijane Trimble Roy, United States District Judge for the Eastern District of Arkansas.